DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/27/2020 and 04/19/2021 are acknowledged by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 15-17 and 20 are ejected under 35 U.S.C. 102 (a)(1) as being anticipated  by Acena et al. (US 2013/0320922), hereinafter Acena.
As to claims 1 and 15 Acena discloses in figures 1-2, an on-board charger [OBC (18) see figure 2 and ¶0014] for an electric vehicle [see figure 2], comprising [see figure 2 below]:-


    PNG
    media_image1.png
    403
    564
    media_image1.png
    Greyscale

: 
 a charge unit [power plant; (AC/DC); see figure 2 and element 34; see ¶00014] ;  operable for receiving energy from an EVSE for charging a traction battery [high battery (14); see figure 2 and also ¶0010]   of the electric vehicle;
 a controller [controller (36); see figure 2 and ¶see ¶0015] operable to be in a sleep mode or in an awake mode [see ¶0020], the controller in the awake mode configured to control the charge unit to charge the traction battery with energy from the EVSE [see ¶0022]; and 
a control pilot wake-up circuit [circuit (38); see figure 2 and also see ¶0026] configured to receive a control pilot signal from the EVSE, detect for a change in a current state of the control pilot signal while the controller is in the sleep mode, and generate a wake-up signal for waking up the controller in response to the current state of the control pilot signal changing to a new state [see ¶0026;-0027].
As to claims 2 and 16 Acena discloses in figure 2, wherein: the charge unit includes at least one of (i) a power plant operable for converting energy received from the EVSE into a usable form for charging the traction battery [see figure 2, OBC has converter; see ¶0014] and (ii) a relay operable for transferring energy received from the EVSE directly to the traction battery.
    As to claims 3 and 17, Acena discloses in figure 2, wherein: the control pilot wake-up circuit includes a first control pilot state change detector circuit [circuit 42]  usable for detecting for a change in the current state of the control pilot signal to a first new state; 
         a second control pilot state change detector  [detector 44] circuit usable for detecting for a change in the current state of the control pilot signal to a second new state; a contact monitoring circuit common to the first and second control pilot state change detector circuits; and wherein the first and second control pilot state change detector circuits have a same kind of electronic components [noted that Acena discloses the detection circuit (38) may include several sub-circuits; see ¶0026-0029] .
As to claims 6 and 20, Acena discloses in figure 2,  wherein: the first control pilot state change detector circuit and the second control pilot state change detector circuit are both usable for detecting for a change in the current state of the control pilot signal to a third new state.





Allowable Subject Matter
Claims 4-5, 7-14 and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:-
           Claim 4 recites, inter alia, wherein: the electronic components of the first control pilot state change detector circuit include a first capacitor; the contact monitoring circuit is operable to periodically inject a current pulse to the first capacitor for charging the first capacitor, wherein the electronic components of the first control pilot state change detector circuit are arranged such that the first capacitor discharges after receiving the current pulse while the current state of the control pilot signal remains unchanged and charges to have a voltage greater than a threshold upon receiving one or more of the current pulses after the current state of the control pilot signal has changed from the current state to the first new state; and the contact monitoring circuit is further operable to generate the wake-up signal for waking up the controller in response to the voltage of the first capacitor becoming greater than the threshold due to the current state of the control pilot signal changing to the first new state. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 7 recites, inter alia,  wherein states of the control pilot signal include a state A in which a voltage of the control pilot signal is zero volts, a state B 1 in which the voltage of the control pilot signal is a constant, positive, non-zero value of volts, and a state B2 in which the voltage of the control pilot signal is an alternating, non-zero value of volts, wherein: the control pilot wake-up circuit includes a first control pilot state change detector circuit and a second control pilot 
      Claim 9 recites, inter alia,  wherein states of the control pilot signal include a state A indicative of a cordset of the EVSE being disconnected from the on-board charger, a state B1 indicative of the cordset of the EVSE being connected to the on-board charger but the EVSE not being ready to charge, and a state B2 indicative of the cordset of the EVSE being connected to the on-board charger and the EVSE being ready to charge, wherein: the control pilot wake-up circuit includes a first control pilot state change detector circuit and a second control pilot state change detector circuit usable, wherein the first and second control pilot state change detector circuits have a same kind of electronic components; and wherein when the current state of the control pilot signal is the state A, the second control pilot state change detector circuit is used for detecting for a change in state of the control pilot signal from the state A to the state B2 whereby the controller is woken up upon the cordset of the EVSE being connected to the on-board charger with the EVSE being ready to charge. The above limitation is not disclosed, taught, or suggested 
Claim 18 recites, inter alia, the electronic components of the first control pilot state change detector circuit include a first capacitor; the contact monitoring circuit is operable to periodically inject a current pulse to the first capacitor for charging the first capacitor, wherein the electronic components of the first control pilot state change detector circuit are arranged such that the first capacitor discharges after receiving the current pulse while the current state of the control pilot signal remains unchanged and charges to have a voltage greater than a threshold upon receiving one or more of the current pulses after the current state of the control pilot signal has changed from the current state to the first new state; and the contact monitoring circuit is further operable to generate the wake-up signal for waking up the controller in response to the voltage of the first capacitor becoming greater than the threshold due to the current state of the control pilot signal changing to the first new state. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
           Timpf, JR . et al. (US 2015/0352967) discloses  in figure 1, system (20) included in vehicle [see ¶0016; vehicle 10]; charge controller (22) rechargeable battery (14) charging port (12) . The charging station (30) sends send a control pilot signal to wake the battery charge controller  (22)  [see ¶0018-0019].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859